                  3:20-cv-03271-SEM-TSH # 3    Page 1 of 5
                                                                                  E-FILED
                                                  Monday, 02 November, 2020 04:51:43 PM
                                                             Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF ILLINOIS
                        SPRINGFIELD DIVISION

CHARMANE SMITH,                               )
                                              )
     Plaintiff,                               )
                                              )
           v.                                 )     No. 20-cv-3271
                                              )
FOCUS MOVING SOLUTIONS, LLC,                  )
                                              )
     Defendant.                               )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This matter comes before the Court on the Application to

Proceed in District Court Without Prepaying Fees or Costs (d/e 2).

Plaintiff’s petition to proceed in forma pauperis (d/e 2) is granted on

the grounds of indigency. However, a court must dismiss cases

proceeding in forma pauperis “at any time” if the action is frivolous,

malicious, or fails to state a claim, even if part of the filing fee is

paid. 28 U.S.C. § 1915(e)(2)(B). The Court, therefore, reviews

complaints proceeding in forma pauperis to ensure that a federal

claim is stated before sending the complaint for service.

     In reviewing the complaint, the Court accepts the factual

allegations as true, liberally construing them in Plaintiff's favor.


                               Page 1 of 5
                 3:20-cv-03271-SEM-TSH # 3   Page 2 of 5




Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts

must be provided to "state a claim for relief that is plausible on its

face." Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013) (internal

quotation omitted).

     Plaintiff named as a Defendant in this case Focus Moving

Solutions, LLC. She alleges that this Court has jurisdiction based

on a federal question and pursuant to 49 C.F.R. § 1005, which

governs filing a claim with the Surface Transportation Board of the

United States. See d/e 1, p. 1. Additionally, Plaintiff claims that

she is domiciled in the State of Tennessee and Focus Moving

Solutions, LLC is incorporated and has its principal place of

business in the State of Illinois. Id. Plaintiff alleges that Big League

Movers moved the furnishings of Plaintiff’s mother. In the process

of moving, the movers broke a $300.00 lamp and a storage bin full

of outdoor Halloween decorations. Id. at p. 2.

     Plaintiff previously sued for the exact same cause of action

against Defendant Focus Moving Solutions, LLC. See Smith v.

Focus Moving Solutions, LLC, Case No. 20-cv-3020. This Court

dismissed that complaint without prejudice for lack of standing and


                              Page 2 of 5
                  3:20-cv-03271-SEM-TSH # 3   Page 3 of 5




jurisdiction. See Smith, Case No. 20-cv-3020, d/e 3. The complaint

in this case (d/e 1) and the complaint in the related case are nearly

identical. The only difference is that in this case, Plaintiff contends

that a storage bin of Halloween decorations was lost or stolen. See

d/e 1, p. 2.

     For the same reasons previously found in the related case, the

Court must dismiss this case. The plaintiff lacks standing to bring

this cause of action. Swanson v. City of Chetek, 719 F.3d 780, 783

(7th Cir. 2013) (“A plaintiff generally must assert her own legal

rights and interests and cannot rest her claim to relief on the legal

rights or interests of third parties.”). Plaintiff alleges that Big

League Movers moved furniture for her mother, and during the

move, a lamp was damaged and a storage bin was lost or stolen. As

written, it appears that the items were the property of her mother.

Plaintiff does not allege that she suffered any injury from the alleged

conduct by Defendant.

     Moreover, the Court also notes that it does not have

jurisdiction over this case. While the parties are diverse, the

amount in controversy does not exceed $75,000.00. See 28 U.S.C.

§ 1332 (“The district courts shall have original jurisdiction of all


                               Page 3 of 5
                 3:20-cv-03271-SEM-TSH # 3   Page 4 of 5




civil actions where the matter in controversy exceeds the sum or

value of $75,000 . . . .”). Therefore, the Court lacks diversity

jurisdiction over this suit. To invoke jurisdiction under § 1331,

Plaintiff must bring a claim arising under federal law. Plaintiff has

not alleged a claim that involves a federal question.

     As noted in the Court’s Opinion in the related case, Plaintiff

also fails to state a claim against Focus Moving Solutions, LLC as

Big League Movers were the movers. Based on the Complaint,

Plaintiff has not alleged any claims that caused her injury on behalf

of Focus Moving Solutions, LLC.

     Therefore, Plaintiff lacks standing to bring this cause of action,

and the Court lacks jurisdiction. Moreover, Plaintiff fails to state a

claim upon which relief can be granted against Defendant Focus

Moving Solutions, LLC. Because Plaintiff was put on notice of the

issues in her first action and did not cure any of the defects, the

Court dismisses this cause of action with prejudice. See Harris v.

Quinn, 656 F.3d 692, 701 (7th Cir. 2011) (noting that a complaint

may be dismissed with prejudice for lack of standing where “it

appears beyond a doubt that there is no way the plaintiff's

grievance could ever mature into justiciable claims”); Ill. S. Ct. R.


                              Page 4 of 5
                 3:20-cv-03271-SEM-TSH # 3   Page 5 of 5




237 (“Unless the order of dismissal or a statute of this State

otherwise specifies, an involuntary dismissal of an action, other

than a dismissal for lack of jurisdiction, for improper venue, or for

failure to join an indispensable party, operates as an adjudication

upon the merits.”).

     IT IS THEREFORE ORDERED THAT:

     (1) The Application to Proceed in District Court Without

Prepaying Fees or Costs (d/e 2) is GRANTED.

     (2) This case is DISMISSED WITH PREJUDICE for lack of

standing and jurisdiction and failure to state a claim upon which

relief can be granted.

ENTERED: November 2, 2020

FOR THE COURT:
                             s/Sue E. Myerscough___
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                             Page 5 of 5
